Per Curiam:

The questions involved in this case are the same as in The State v. Dickinson County, ante, p. 540, except as to the right of Makins to maintain the suit. Under the authority of The State v. Dickinson County, supra, as to the legality of the contract, and of Gas Co. v. Railway Co., 74 Kan. 661, 87 Pac. 883, Bunker v. Hutchinson, 74 Kan. 651, 87 Pac. 884, and chapter 334 of the Laws of 1905 as to the right of Makins to maintain *862the suit, the petition states a cause of action. The ruling of the court sustaining the demurrer thereto is reversed and the case is remanded, with instructions to overrule the demurrer and to proceed.